DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 27 July, 2022 and the Examiner’s Amendments submitted herein (see below).  The Applicant’s amendments have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang-Hsien (Homer) Hsu, Attorney of Record, (Reg. No. 76,043) on 3 August, 2022.

Particularly, claims 2-7 have been amended to depend from now, independent claim 8. As such, the dependency, which is clear, is as follows:
Presented Claim Number in Applicant’s Amendments/Remarks filed on 27 July, 2022
Presented Claim Dependency in Applicant’s Amendments/Remarks filed on 27 July, 2022
Identification of Claims
2
Depends from claim 8
2/8
3
Depends from claim 8
3/8
4
Depends from claim 8
4/8
5
Depends from claim 4
5/4/8
6
Depends from claim 8
6/8
7
Depends from claim 3
7/3/8
8
Independent claim
8


In view of MPEP 608.01(n), in accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain: (i) a reference to a claim previously set forth, and (ii) then specify a further limitation of the subject matter claimed.  Claims 2-8, thereby, must be corrected to provide appropriate dependency. The Examiner presents the amendments, such that now, independent claim 8, presented within the Applicant’s Remarks/Amendments filed on 27 July, 2022, is corrected to independent claim 1, and dependent claims 2-4 and 6 are corrected to recite, “The apparatus of claim 1”, so as to reflect the correct dependency to a preceding claim.

In view of the above, the application has been amended as follows: 

 [[8.]] 1. (Ex. Amd.)		An apparatus for controlling and environmental condition inside a housing, comprising:
a thermoelectric cooling unit comprising a first side facing away from an inner surface of the housing and a second side facing the inner surface of the housing;
a capillary unit comprising a first part and a second part, wherein the first part and the second part are integrally formed, and wherein the first part is coupled to the thermoelectric cooling unit and is positioned inside the housing, and wherein the second part is positioned outside the housing;
a sensor positioned inside the housing and configured to sense a humidity value and a temperature value inside the housing; and
a controller configured to communicate with the sensor and the thermoelectric cooling unit, wherein the controller receives information regarding the humidity value and the temperature value from the sensor; and
wherein the housing has a cover, and wherein the cover of the housing is positioned to form an acute angle relative to a horizontal plane;
wherein the thermoelectric cooling unit is positioned in alignment with the cover so as to facilitate the thermoelectric cooling unit removing the moisture in the housing,
wherein in an event that the humidity value is greater than a humidity threshold and the temperature value is greater than a temperature threshold, the controller is configured to control the thermoelectric cooling unit to remove moisture in the housing, and wherein the first part of the capillary unit collects the removed moisture and transmits the removed moisture to the second part of the capillary unit, and wherein the humidity threshold is a relative humidity of 50%.

2. (Ex. Amd.)		The apparatus of claim [[8]] 1, wherein the controller sets a target temperature of the first side of the thermoelectric cooling unit to be 7°C.

3. (Ex. Amd.)		The apparatus of claim [[8]] 1, further comprising a heat sink coupled to the second side of the thermoelectric cooling unit, wherein the second part of the capillary unit is coupled to the heat sink, and wherein the controller enables the thermoelectric cooling unit to heat the second part of the capillary unit to evaporate liquid inside the second part of the capillary unit.

4. (Ex. Amd.)		The apparatus of claim [[8]] 1, further comprising a U-shaped structure coupled to the first side of the thermoelectric cooling unit, wherein the U-shaped structure is coupled to the first part of the capillary unit.

6. (Ex. Amd.)		The apparatus of claim [[8]] 1, further comprising a funnel-shaped structure coupled to the first side of the thermoelectric cooling unit, wherein the funnel-shaped structure is coupled to the first part of the capillary unit.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 2-14 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or otherwise suggest, the claimed invention, as characterized within independent claims 8-13, and the dependents thereof. SAGERIAN (US 2016/0150683 A1) is the closest prior art of record with regards to the control configuration required by the independent claims. However, SAGERIAN is configured differently than the requirements of the independent claims. The claims required, in combination with the remaining claim limitations, the following:

“wherein in an event that the humidity value is greater than a humidity threshold and the temperature value is greater than a temperature threshold, the controller is configured to control the thermoelectric cooling unit to remove moisture in the housing, and wherein the first part of the capillary unit collects the removed moisture and transmits the removed moisture to the second part of the capillary unit, and wherein the humidity threshold is a relative humidity of 50%” (claim 8);

“wherein in an event that the humidity value is greater than a humidity threshold and the temperature value is greater than a temperature threshold, the controller is configured to control the thermoelectric cooling unit to remove moisture in the housing, and wherein the first part of the capillary unit collects the removed moisture and transmits the removed moisture to the second part of the capillary unit, and wherein the temperature threshold is 25°C” (claim 9);

“wherein in an event that the humidity value is greater than a humidity threshold and the temperature value is less than a temperature threshold, the controller is configured to set a target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold” (claim 10);
“wherein in an event that the relative humidity value is equal to or less than a humidity threshold and the temperature value is less than a temperature threshold, the controller is configured to set a target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold” (claim 11);

“wherein in an event that the humidity value is equal to or less than a humidity threshold and the temperature value is greater than a temperature threshold, the controller is configured to set a first target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold, and wherein the controller sets a second target temperature inside the housing to be a second temperature value different from the temperature value” (claim 12); and

“sensing a humidity value and a temperature value inside the container; analyzing the humidity value based on a humidity threshold; and analyzing the temperature value based on a temperature threshold; in an event that the humidity value is greater than the relative humidity threshold and the temperature value is greater than the temperature threshold, controlling a thermoelectric cooling unit coupled to the container to at least partially remove moisture in the container, wherein the thermoelectric cooling unit includes a first side facing away from an inner surface of the container, and wherein the first side of the thermoelectric cooling unit at least partially removes the moisture in the container, and wherein the thermoelectric cooling unit is coupled to a capillary unit, and wherein the capillary unit includes a first part to collect the removed moisture and transmit the removed moisture to a second part of the capillary unit, wherein the container includes a cover for viewing the display, and wherein the cover of the container is configured to form an acute angle relative to a horizontal plane, and wherein the thermoelectric cooling unit is positioned in alignment with the cover so as to facilitate the thermoelectric cooling unit removing the moisture in the container” (claim 13).

While providing that the temperature and humidity are above respective thresholds is known within the art, the operation includes the thermoelectric cooler being deactivated (par. 78), such that collection of the moisture would not occur. Particularly, SAGERIAN states that such condensation is harmful to the components of the display enclosure, such that turning off the thermoelectric cooler is the principle of operation of SAGERIAN so as to maintain operation for the intended purposes of controlling temperature and humidity within the enclosure of the display case. Changing these aims/principles of SAGERIAN would necessarily render the prior art unsatisfactory for its intended purpose (as condensation interior to the display case would be harmful to the components housed therein) and change the principle of operation (as cooling when above the humidity threshold would cause condensation, which SAGERIAN teaches against producing). More so, the threshold for the humidity of SAGERIAN is between 75 and 100% relative humidity (par. 77) and the threshold of the temperature of SAGERIAN is between 30 and 45°C (par. 76). The prior art has not taught or disclosed, reasonably, that these thresholds would be changed or known to be changed. As such, there is no articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, in view of the above, for at least independent claims 8, 9, and 13.  With regards to claim 10, SAGERIAN does not consider both temperature and humidity conditions against the respective temperature and humidity thresholds, when the temperature is less than the temperature threshold. See Figure 11. Upon determining the temperature is less than a threshold, the operation moves to compare to a secondary temperature threshold, where operation of the thermoelectric is determined therefrom. However, such operation/method does not disclose, teach, or suggest that the operation is to further compare the humidity to the humidity threshold. The prior art has not taught or disclosed, reasonably, that this method would be known to those having ordinary skill within the art. As such, there is no articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, in view of the above, for at least independent claims 10 and 11. Further, providing such changes to SAGERIAN would necessarily change the principle of operation. Lastly, with regards to claim 12, the method of SAGERIAN provides wherein the temperature is greater than the temperature threshold and the humidity is less than or equal to the humidity threshold (par. 77). Such conditions cause the method to execute a cooling along the first side of the thermoelectric modules. However, the temperature of the first side is not provided to be the temperature threshold, furthermore, the second side is not noted to be set to a second temperature value which is different than the temperature threshold of the first side. The prior art has not taught or disclosed, reasonably, that this method would be known to those having ordinary skill within the art. As such, there is no articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, in view of the above, for at least independent claim 12. Further, providing such changes to SAGERIAN would necessarily change the principle of operation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/3/2022